 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    ERIN GIBSON,                                              Case No. 2:17-cv-01679-JAD-BNW
 8                                            Plaintiff,                     ORDER
              v.
 9                                                                (Mot Cont SC – ECF No. 28)
      O G TRANSPORT, INC., et al.,
10
                                          Defendants.
11

12          Before the court is the Motion to Reschedule Mandatory Settlement Conference (ECF No.
13   28). Magistrate Judge Leen entered a Minute Order (ECF No. 30) giving defendants until April
14   26, 2019 to respond. No response was filed. Pursuant to LR 7-2(d), “failure of an opposing party
15   to file points and authorities in response to any motion . . . constitutes a consent to the granting of
16   the motion.” Accordingly,
17          IT IS ORDERED that:
18          1. The Motion to Reschedule Mandatory Settlement Conference (ECF No. 28) is
19                 GRANTED.
20          2. The settlement conference currently set for May 22, 2018, is VACATED and
21                 CONTINUED to 9:00 a.m. June 7, 2019.
22          3. The confidential settlement statements shall be due no later than May 31, 2019.
23          DATED this 6th day of May, 2019.
24

25
                                                               BRENDA WEKSLER
26                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                           1
